Citation Nr: 0307536	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to March 
1963 and from October 1964 to February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision which, in 
pertinent part, denied the veteran's claim for service 
connection for arthritis.  The Board remanded the case in May 
2001 for further development, and the case was returned to 
the Board in January 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the this claim has been obtained by 
the RO.  

2.  The veteran's current arthritis was not present in 
service or for many years thereafter, was not caused by any 
incident of service and is not otherwise related thereto.  


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by service nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 1137, 5100 et. 
seq.(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.307, 3.309 and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the August 2002 supplemental 
statement of the case.  In this regard, the Board notes that 
RO correspondence dated in February 2002 made specific 
reference to evidence that would be obtained by the VA and 
records that the veteran was asked to submit in support of 
his appeal.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, the 
Board finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, letters to the veteran have informed him as 
to evidence he should submit, and informed him of what the VA 
would obtain.  As there is no showing that there is 
additional evidence that could be obtained, the Board may 
proceed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2002).  

For certain enumerated disabilities including arthritis, 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service, even though there is no evidence 
the disease existed during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of the veteran's service medical records reflects 
that during his first period of service, he was seen in April 
1954 with complaints of a backache in the thoracic region.  
He was treated with heat therapy.  An August 1954 
radiographic record notes that the veteran reported injuring 
his back while wrestling.  It was noted that he had 
limitation of motion and marked paravertebral muscle spasms.  
X-rays studies reflected a questionable area of decreased 
density of the transverse process at L5 on the left and 
otherwise negative.  The January 1963 separation examination 
revealed that the veteran's musculoskeletal system was 
clinically normal.  No relevant complaints were reported.  

Service medical records from his second period of active duty 
note that in September 1973, the veteran was seen with 
complaints of acute low back strain which resolved with 
medication.  He was treated for a fracture of the toe of the 
right foot in October 1973 which healed.  A March 1974 record 
shows that the veteran complained of tenderness along the 
humeral epicondyle.  Tennis elbow was diagnosed.  In July 
1974 the veteran complained of pain in the low back and both 
elbows.  Physical examination was within normal limits.  On 
examination in October 1974, his musculoskeletal system was 
clinically normal.  A history of painful, bilateral elbows 
was noted.  A November 1974 serology report to "rule out 
arthritis" noted a positive rheumatoid factor, 1:20.  No 
deformity was noted on clinical examination.  On retirement 
examination in December 1975, a history of painful bilateral 
elbows was reported.  It was noted that the condition was 
successfully treated with medication.  

VA medical records dated from September 1978 to March 1982 
show that the veteran was seen in September 1978 following a 
contusion to the left  foot.  X-rays of the left foot were 
negative.  A January 1982 record shows that the veteran 
complained of pain in the cervical spine.  Cervical 
arthritis, by history was noted.  In March 1982, the veteran 
was seen with complaints of pain in the cervical spine.  His 
occupation as a basket weaver was noted.  He was treated with 
heat therapy, intermittent cervical traction, ultrasound 
massage, and range of motion exercises.  The veteran reported 
moderate improvement of pain symptoms following treatment.  

VA medical record dated from March 1997 to October 1999 show 
that the veteran was treated for a variety of disorder, 
including low back pain symptoms.  Several records note a 
diagnostic assessment of degenerative joint disease and 
degenerative disc disease.  A January 1999 record notes that 
the veteran reported that he injured his low back while 
lifting "something light."  He related that his pain 
radiated to his right leg and interrupted his sleep.  
Possible degenerative disc disease and degenerative joint 
disease was noted.  A June 1999 record reflects that the 
veteran was seen with complaints of a sore arm and arthritis 
pain.  An October 1999 record reflects that the veteran 
complained of low back and bilateral hip pain.  X-ray studies 
showed mild degeneration of the lumbosacral spine.  

VA medical records dated from October 1999 to March 2002 show 
that the veteran was seen for complaints of joint pain, 
including, low back pain which radiated over both hip joints 
and both buttocks.  He received physical therapy treatment 
for his symptoms.  X-rays of the hips and pelvis were 
conducted in October 1999.  the diagnostic impression was 
slight asymmetry of the lower pelvis and otherwise 
unremarkable study.  X-ray studies of the lumbosacral spine 
dated in October 1999 revealed very mild degenerative 
changes.  A March 2001 record reflects that the veteran 
reported a history of degenerative joint disease involving 
the hips, hands, and low back.  He related that he had a 
chronic dull aching pain and stiffness.  On physical 
examination, tenderness and muscle spasm of the back were 
noted.  Examination of the extremities showed tenderness in 
the hips and hands.  It was noted that his hands were swollen 
and enlarged.  Decreased range of motion was also noted.  X-
rays of the hips and lumbosacral spine were conducted in 
March 2001.  Mild degenerative changes noted.  X-rays of the 
hands showed no significant degenerative changes.  An August 
2001 record notes that the veteran injured his back after 
slipping on ice and experienced a sharp spasm in his right 
lower back.  

On VA examination in July 2002, the veteran complained of 
continuous back pain which developed on bending.  He stated 
that he had pain in his posterior buttock and sacroiliac 
area.  No history of leg pain or leg radiation was reported.  
The veteran related that he developed pain in both shoulders, 
which occurred with overuse of the upper extremities, 
particularly in following his vocation as a basket weaver.  
He had pain at the extremes of ranges of motion of the 
shoulders.  No loss of motion had ever occurred or localized 
isolated tenderness.  The veteran reported pain in both 
elbows at the level of 3 or 4.  Range of motion testing 
revealed forward flexion of 70 degrees and side bending to 40 
degrees.  Extension was to 30 degrees.  Both shoulders showed 
a complete range of motion.  Palpation of the shoulder 
capsule and bicipital tendon did not produce localized 
tenderness.  Both elbows showed complete range of motion.  
The veteran had tenderness to light palpation over the medial 
epicondyle and lateral epicondyle.  No sensory defects in the 
upper extremities were noted.  Examination of the hands 
revealed signs of hard wear and hard usage, particularly 
along the appositional surface, between the thumb and index 
finger.  It was noted that such suggested the effects of 
friction doing his basketwork.  Both ankles showed a complete 
range of pain free motion.  Both knees showed range of motion 
from 0 to 120 degrees.  In the standing position he presented 
a bilateral 15 degrees of genu valgum.  

X-ray studies of the hands did not show excrescence at the 
interphalangeal articulation nor did they show deviation.  
The examiner felt that such observations in the hand 
successfully ruled out rheumatoid arthritis and degenerative 
arthritis of these areas.  The diagnostic impressions 
included, rheumatoid arthritis, not found; metabolic 
arthritis, not found or proven in this examination; traumatic 
arthritis, not found in this examination; collagen tissue 
disorder present with arthalgia, multiple joints, and 
degenerative joint disease of the lumbosacral spine, facets 
L4, L5 and S1.  The examiner related that a great deal of the 
veteran's symptoms were occurring form involvement of the 
collagen tissues about the joint, referred to as peri-
arthritis.  In the examiner's opinion, the veteran's current 
arthritis symptoms were less likely not to have a 
relationship to the injuries described in the service record.  
The examiner noted that the same was true regarding the 
rheumatoid arthritis that he was reported as having in 
service.  The rationale for such opinion was that the period 
of time, lack of joint deformity, and the lack of classical 
findings, particularly in the hands supported the absence of 
a rheumatoid arthritic process.  It was noted that the 
veteran had degeneration occurring in this body through the 
effects of aging his general health condition, and due to the 
type of hand and arm activities in which he engages.  The 
examiner indicated that the findings in the back alone did 
not represent a generalized process.  It was noted that the 
veteran's joint did not show dissolution of the continuity of 
the tissue comprising the joint or an interruption that would 
have its base in trauma.  

In this case, the veteran's service medical records from both 
periods of active duty show no complaints or treatment for 
arthritis of any joints.  Several records refer to low back 
strain and painful elbows.  While a 1974 serology report 
noted a positive rheumatoid factor, no deformity was noted on 
clinical examination.  Retirement examination the following 
year related that his condition was successfully treated with 
medication and that the musculoskeletal system was clinically 
normal.  There is no evidence of arthritis within the year 
after service as required for a presumption of service 
connection and medical records for many years after service 
are negative for arthritis.  The first actual clinical 
reference to arthritis is dated in 1982 when cervical 
arthritis, by history was noted.  The veteran's complaints of 
pain and his occupation as a basket weaver were noted.  VA 
medical records beginning in the late 1990's contain 
diagnostic impressions of degenerative disc disease and 
degenerative joint disease.  

Moreover, there is no competent medical evidence to link 
current arthritis with service.  In this regard, it is noted 
that the 2002 VA examiner indicated that the veteran's 
current degeneration of multiple joints was related to the 
effects of aging, his general health condition and his hand 
and arm activities, including basket weaving.  It was opined 
that the veteran's current arthritic symptoms were less 
likely not related to any incident of service.  In addition, 
it was noted that review of the record and current clinical 
findings, supported the absence of a rheumatoid arthritic 
process.  

The Board thus points out that while clinical evidence 
confirms that the veteran does indeed have arthritis, it does 
not present any competent opinion linking such to the 
veteran's military service, or to any events therein.  There 
is nothing in the veteran's claims folder, other than his 
contentions, which would tend to establish a medical link 
between any incident of service and the onset of arthritis.  
However, he is not shown to have any particular medical 
expertise and is therefore not competent to express an 
authoritative opinion regarding any medical causation of his 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The weight of the competent medical evidence demonstrates 
that the veteran's arthritis was not present in service or 
for many years later, and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for arthritis, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for arthritis is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

